Citation Nr: 1532273	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-31 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to February 1996.

This matter comes before the Board of Veterans' Appeals (the Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

Pursuant to the Veteran's request, a videoconference hearing before a member of the Board was scheduled for July 2015.  However, in a June 2015 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2014).


FINDING OF FACT

In a June 2015 statement, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran and his authorized representative that the Veteran requested to withdraw his appeal for obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014); see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(2) (2014).

Here, the Veteran's representative indicated in a June 2015 statement that "[t]he Veteran withdraws his appeal for obstructive sleep apnea."  The Veteran's request is confirmed by an email from him attached to that statement.  Therefore, the Board finds that the statements made by the Veteran and his representative are clear and unambiguous.  As such, the Veteran has withdrawn the appeal and there remain no allegations of errors of fact or law for appellate consideration.


ORDER

The appeal of entitlement to service connection for obstructive sleep apnea is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


